Citation Nr: 1324610	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-03 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

3.  Entitlement to service connection for hypertension to include as due to exposure to Agent Orange or due to or aggravated by service-connected diabetes mellitus and coronary artery disease.

4.  Entitlement to service connection for peripheral vascular disease to include as due to exposure to Agent Orange or due to or aggravated by service-connected diabetes mellitus and coronary artery disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1963 to November 1965, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2008 and in May 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a statement in January 2013, the Veteran raised a claim for increase for service-connected coronary artery disease, which is referred to the RO for appropriate action.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND 

On the claim for increase, in the rating decision in December 2008, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 10 percent.  


While on appeal in a rating decision in January 2011, the RO increased the rating to 50 percent, effective from the date of the grant of service connection.  The Veteran has continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In March 2013, the Veteran testified that his service-connected posttraumatic stress disorder had become worse since his last VA examination.  As the evidence suggests a material change in the disability, a reexamination to determine the current severity of the disability is needed.

At the hearing in March 2013, the Veteran also testified that he was unemployable due to service-connected posttraumatic stress disorder.  In a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a rating decision May 2012, the RO denied service connection for hypertension and for peripheral vascular disease.  In March 2013, at his hearing, the Veteran expressed the desire to pursue the claims of service connection for a hypertension and for peripheral vascular disease.  The Veteran's hearing testimony reduced to a writing as evidenced by the transcript constitutes a timely notice of disagreement to the denial of the claims of service connection.  38 C.F.R. § 20.201.  As the RO has not had the opportunity to issue a statement of the case, further procedural development is required.  Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Columbia, South Carolina VA Medical Center since June 2012.






2.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

3.  Afford the Veteran a VA psychiatric examination to determine the current severity of posttraumatic stress disorder.

The VA examiner is asked to state whether posttraumatic stress disorder renders the Veteran unemployable. 

The Veteran's file must be made available to the VA examiner.

4.  Furnish the Veteran and his representative a statement of the case on the claims of service connection for hypertension and for peripheral vascular disease to include as due to exposure to Agent Orange or due to or aggravated by service-connected coronary artery disease or diabetes mellitus.  

Notify the Veteran that he must still timely file a substantive appeal after issuance of the statement of the case in order to perfect an appeal to the Board.  If an appeal is perfected, return the case to the Board.






5.  After the above development, adjudicate the claim for increase for posttraumatic stress disorder and the claim for a total disability rating.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


